Citation Nr: 0320126	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  97-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wounds to the left thigh, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Atlanta, Georgia Regional Office 
(RO).  The veteran testified at a hearing before a Hearing 
Officer at the RO in June 1997.  The Board remanded the issue 
in January 2000 for additional development of the record.


REMAND

There have been changes in the law during the pendency of 
this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), made significant changes to the VA's duty to notify 
and to assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2002).  

In January 2003, subsequent to the enactment of the VCAA, the 
Board undertook additional development on the claim, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  This 
development has been completed, and additional evidence has 
been associated with the claims file.  Specifically, the 
reports of June 2003 VA neurological and muscles examination.  
The veteran was requested to identify additional treatment 
records and provide a release to obtain previously identified 
private treatment records.  In July 2003, he submitted a 
consent form for the release of medical records of Armuchee 
Family Medicine in Rome, Georgia.  However, the United States 
Court of Appeals for the Federal Circuit recently invalidated 
the regulations which empowered the Board to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the veteran or his representative.  
Disabled American Veterans v. Sec' y of Veterans Affairs, 327 
F. 3rd. 1339 ((Fed. Cir. 2003).  In this case, a waiver has 
not been received.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  Contact the veteran and request that 
he identify all VA providers that have 
treated him for residuals of a gunshot 
wound of the left thigh during the period 
of June 1996 to the present.  Also ask 
him to identify any non-VA health care 
providers who treated him for that 
disability, other than Armuchee Family 
Medicine, for the period from February 
2000 to the present.  Obtain records from 
each health care provider the appellant 
identifies.  All records obtained must be 
associated with the claims file.

3.  Contact Armuchee Family Medicine at 
the address shown on the July 2003 
consent form provided by the veteran and 
request copies of all records concerning 
treatment of the veteran's residuals of a 
gunshot wound of the left thigh by.  All 
records obtained should be associated 
with the claims folder.  

4.  If, and only if additional treatment 
records pertaining to the service-
connected left thigh disability are 
obtained, then refer the claims folder to 
the physicians who examined the veteran 
in June 2003 to each make an addendum to 
the neurological and muscles examination 
reports.  For purposes of each addendum, 
the examiner should review the previous 
report and the new medical evidence 
received and indicate whether any of the 
findings or opinions rendered are 
changed, and if so, set forth any new 
findings or opinions.  If either examiner 
is not available, schedule new muscles 
and/or neurological examinations to 
determine the extent of disability from 
the residuals of gunshot wound of the 
left thigh.  Send the claims folder to 
each examiner for review.  Each examiner 
should identify all residual disability 
resulting from the inservice gunshot 
wound.  The VA muscle examiner should 
identify all muscle groups which were 
injured by the gunshot wound in service.  
The examiner should state whether there 
is loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with the sound side.  The 
examiner should provide an opinion as to 
whether the veteran's muscle disability, 
if any, is manifested by loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
and/or uncertainty of movement.  The 
neurological examiner should identify any 
peripheral nerve damage secondary to the 
inservice gunshot wound injury.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


